Citation Nr: 1748174	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar disc disease, rated as 20 percent disabling prior to April 16, 2015, and in excess of 40 percent on and after April 16, 2015. 

2.  Entitlement to an increased rating for service-connected cervical disc disease, residuals of neck injury, rated as 20 percent disabling prior to April 16, 2015, and in excess of 30 percent on and after April 16, 2015. 

3.  Entitlement to an increased rating for service-connected right lower extremity (RLE) radiculopathy, rated as 10 percent for the period prior to April 16, 2015, and in excess of 20 percent on and after April 16, 2015. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to April 1976.  These matters come before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

In January 2015, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the appeal has been returned for further appellate consideration. 

As noted by the Board in January 2015, the issue of entitlement to TDIU has been found to have been raised by the record during the November 2014 hearing and is considered part and parcel of the pending increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

By a June 2015 rating action, the RO assigned 40 and 30 percent increased disability ratings to the service-connected lumbar and cervical spine disabilities, respectively effective April 16, 2015--the date of VA examination reports reflecting an increase in severity of these disabilities.  The RO also recharacterized the service-connected right leg and foot pain as RLE radiculopathy and assigned an increased 20 percent rating to this disability, effective April 16, 2015.  Because the increases in the evaluations of these service-connected disabilities do not represent the maximum ratings available, the increased evaluation claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased rating issues on appeal as reflected on the title page.  

In addition, by the June 2105 rating action, the RO separately awarded service connection for left upper extremity (LUE) radiculopathy; an initial 20 percent disability rating was assigned April 16, 2015.  In August 2015, the Veteran disagreed with the effective date of April 16, 2015 assigned to the award of service connection for this disability.  Although the RO has not yet issued a statement of the case (SOC) regarding the issue of entitlement to an effective date earlier than April 16, 2015 for the award of service connection for LUE radiculopathy, it is acknowledged in the Board's Veterans Appellants Appeals Co-Locator System (VACOLS.)  Accordingly, as VACOLS reflects that the NOD has been documented and that additional action is pending at the RO, Manlincon v. West, 12 Vet. App. 238 (1999), is not applicable with respect to this issue.  Thus, the Board will not further address this matter at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is required. 

Regarding the lumbar and cervical spine disabilities, remand is required to schedule the Veteran for adequate VA examinations.  VA orthopedic examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  VA examined the Veteran to determine the current (then) severity of his service-connected low back, cervical spine and right lower extremity disabilities in April and June 2015 and December 2015.  These examination reports, however, do not fully satisfy the requirements for orthopedic disabilities that require joint tests in active and passive motion, and in weight-bearing and non-weight bearing. Thus, the Board has determined that additional VA examinations are warranted.

Remand regarding the RLE radiculopathy is required as the requested examination will include neurological findings.  Thus, the radiculopathy is intertwined with the spine ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, with respect to the claim of entitlement to TDIU, the Board finds that it is inextricably intertwined with the increased rating claims on appeal.  A positive decision on any of the above increased rating claims could have a significant impact upon his claim for TDIU.  See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar and cervical spine disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail. 

The appropriate Disability Benefits Questionnaires (DBQs) must be utilized. Range of motion studies must include testing for pain in active motion and passive motion of the lumbar and cervical spine. The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.
   
A thorough neurologic examination of the Veteran's lumbar and cervical spine must be performed.  Again, the appropriate DBQs must be utilized.  

2.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the increased rating claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the increased rating claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________

K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

